EXHIBIT 10_T

 

RESTRICTED STOCK AGREEMENT UNDER THE

2003 LONG-TERM INCENTIVE PLAN

 

THIS AGREEMENT is made as of the 10th day of February, 2004, by and between
Sigma-Aldrich Corporation (“Company”) and David Harvey (“Awardee”).

 

WHEREAS, the Board of Directors of the Company (“Board of Directors”) has
adopted and the shareholders of the Company have approved the 2003 Long-Term
Incentive Plan (“Plan”) pursuant to which common stock of the Company (“Common
Stock”) may be granted to employees of the Company and its subsidiaries; and

 

WHEREAS, the Company and the Awardee previously entered into an employment
agreement effective January 1, 2003 (“Employment Agreement”) that contemplated a
restricted stock award to the Awardee; and

 

WHEREAS, the Company desires to make a restricted stock award to the Awardee of
Twenty-Five Thousand Nine Hundred (25,900) shares under the terms hereinafter
set forth:

 

NOW, THEREFORE, in consideration of the premises, and of the mutual agreements
hereinafter set forth, it is covenanted and agreed as follows:

 

1. Award Subject to Plan. This award is made under, and is expressly subject to,
all the terms and provisions of the Plan, a copy of which has been given to
Awardee and which terms are incorporated herein by reference.

 

2. Terms of Award. Pursuant to action of the Compensation Committee of the Board
of Directors, which action was taken on February 10, 2004 (“Date of Award”), the
Company awards to the Awardee Twenty-Five Thousand Nine Hundred (25,900) shares
of the Common Stock of the Company (“Shares”). Such Shares shall be held by the
Company and are nontransferable by the Awardee for a period commencing on the
Date of Award and ending on January 1, 2006 (“Restriction Period”) and are
subject to forfeiture, as more fully described below. If the Awardee’s
employment does not terminate during the Restriction Period, 12,950 of the
Shares shall become fully vested and nonforfeitable, and their restrictions
shall lapse, on January 1, 2006. In addition, all or a portion of the remaining
12,950 Shares (“Remaining Shares”) will vest on January 1, 2006 if the Awardee
is both employed on January 1, 2006 and the Company achieves the performance
goals established by the Board of Directors as set forth in Exhibit A hereto. If
the Company achieves such performance goals in calendar years 2003, 2004 and/or
2005, 33 1/3 % of the Remaining Shares will vest for each year such performance
goals are achieved, provided the Awardee is employed on January 1, 2006. Even if
the Company does not achieve the desired level of performance in each of 2003,
2004 and 2005, the Remaining Shares will nonetheless vest in full if the Awardee
is employed on January 1, 2006 and the Company achieves the desired performance
for the three-year period beginning January 1, 2003 and ending January 1, 2006.
During the Restriction Period the nontransferable Shares shall bear a legend
indicating their nontransferability. If the Awardee’s employment with the
Company terminates during the Restriction Period other than to the extent
provided herein by reason of a Change of Control (as defined by and under the
circumstances stated in the Employment Agreement), involuntary termination
without Cause (as defined in the Employment Agreement), death or disability, the
Awardee shall forfeit the Shares. If the performance goals established by the
Board of Directors as provided herein are not achieved, or the Awardee’s
employment with the Company terminates during the Restriction Period



--------------------------------------------------------------------------------

other than to the extent provided herein by reason of a Change of Control (as
defined by and under the circumstances stated in the Employment Agreement),
involuntary termination without Cause (as defined in the Employment Agreement),
death or disability, the Awardee shall forfeit the Remaining Shares.

 

3. Effect of Termination on Change of Control, without Cause, Disability or
Death on Vesting. In the event of the Awardee’s termination of employment in
connection with a Change of Control (as defined in the Employment Agreement)
under the circumstances and to the extent provided in Sections 2.4(c)(ii) or
2.4(d) of the Employment Agreement, all of the Shares described in Section 2
above shall vest and become immediately free of restrictions. In the event of
the Awardee’s involuntary termination of employment with the Company without
Cause (as defined in the Employment Agreement), other than by reason of death or
disability, during the Restriction Period, a pro rata portion (based upon the
percentage of the period from January 1, 2003 through January 1, 2006 which has
elapsed prior to the Awardee’s involuntary termination) of 50% of all of the
Shares described in Section 2 above shall vest and become immediately free of
restrictions. In the event of the death or disability of the Awardee while
employed with the Company during the Restriction Period, a pro rata portion
(based upon the percentage of the period from January 1, 2003 through January 1,
2006 which has elapsed prior to the Awardee’s death or disability) of all of the
Shares described in Section 2 above shall vest and become immediately free of
restrictions.

 

4. Shareholder Rights. During the Restriction Period, the certificates
representing the Shares shall be held by the Company. At the end of the
Restriction Period (or, to the extent provided above, upon an earlier
termination to the extent described in Section 3 above), the Company shall
deliver such applicable certificates to the Awardee or to the Awardee’s
beneficiary or estate, as applicable. During the Restriction Period, the Awardee
will be entitled to all dividends and distributions paid on or with respect to
the Shares, and the Awardee will be entitled to instruct the Company how to vote
the Shares. If the Awardee forfeits any rights the Awardee may have under this
Award Agreement, the Awardee will, on the day following the event of forfeiture,
no longer have any rights as a stockholder with respect to the forfeited portion
of the Shares or any interest therein (or with respect to any Shares not then
vested), and the Awardee will no longer be entitled to receive dividends and
distributions with respect to the Shares or vote (or instruct the Company how to
vote) the Shares as of any record date occurring thereafter.

 

5. Withholding. The Company shall withhold from any payment of cash or Stock an
amount sufficient to pay any required withholding taxes.

 

6. Definitions; Copy of Plan. To the extent not specifically defined in this
Agreement or specifically defined by reference to another document, all
capitalized terms used in this Agreement will have the same meanings ascribed to
them in the Plan. By execution of this Agreement, the Awardee acknowledges
receipt of a copy of the Plan.

 

7. Board Administration. This award has been made pursuant to a determination
made by the Compensation Committee of the Board of Directors, and such Committee
or any successor or substitute authorized by the Board of Directors in
accordance with the Plan, and subject to the express terms of this Agreement,
shall have plenary authority to interpret any provision of this Agreement and to
make any determinations necessary or advisable for the administration of this
Agreement and may waive or amend any provisions hereof in any manner not
adversely affecting the rights granted to the Awardee by the express terms
hereof.

 

2



--------------------------------------------------------------------------------

8. Amendment. This Agreement may be amended, in whole or in part, at any time by
the Board of Directors or any successor or substitute authorized by the
Compensation Committee in accordance with the Plan; provided, however, that no
amendment to this Agreement may adversely affect the Awardee’s rights under this
Agreement without the Awardee’s written consent.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf, and the Awardee has signed this Agreement to evidence the Awardee’s
acceptance of the terms hereof, all as of the date first above written.

 

SIGMA-ALDRICH CORPORATION

By:

 

/s/ Kirk Richter

--------------------------------------------------------------------------------

   

Name:

 

Kirk Richter

Title:

 

Treasurer and Investor Relations

   

/s/ David Harvey            

--------------------------------------------------------------------------------

   

David Harvey

 

3



--------------------------------------------------------------------------------

EXHIBIT A

 

The performance goals used to measure vesting of the Remaining Shares described
in Section 2 of the attached Agreement will be based upon the Company’s
achievement of performance equal to or better than the average performance of
its peers with respect to one or more or a combination of revenue growth,
earnings per share growth, and growth in operating cashflow, as determined by
the Compensation Committee in its discretion. The peer group is set forth in
Attachment 1 to this Exhibit A. In recognition of the fact that no other
business constitutes an exact peer to the Company, the Compensation Committee
may modify the peer group annually, or may determine that the Company’s
performance will be measured against a weighted market basket index of companies
in the three sectors corresponding to the Company’s business – life sciences,
biotech and chemicals. These three sectors will be appropriately weighted to
reflect the percentage of the Company’s business in each such sector. In
determining performance of the Company relative to its peers, the Compensation
Committee in its discretion shall make appropriate adjustments for acquisitions
or divestitures, unusual or nonrecurring items which have a material effect, and
the impact of currency adjustments.

 

4



--------------------------------------------------------------------------------

ATTACHMENT 1

 

INITIAL PEER GROUP

 

Apogent Technologies, Inc.

Applied Biosystems Group

Fisher Scientific International, Inc.

Invitrogen Corporation

Waters Corporation

 

5